                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


IN RE:                                         )      Case No. 17-17361 (AIH)
                                               )
RICHARD M. OSBORNE,                            )      Chapter 11
                                               )
                Debtor.                        )      Judge: ARTHUR I. HARRIS


          LIMITED RESPONSE OF CHICAGO TITLE INSURANCE COMPANY
             TO MOTION OF THE HUNTINGTON NATIONAL BANK FOR
                   RELIEF FROM STAY AND ABANDONMENT

         Now comes Chicago Title Insurance Company (“Chicago Title”), through the undersigned

counsel, and files this limited response to the Motion of The Huntington National Bank

(“Huntington”) for Relief From Stay and Abandonment (Docket No. 257), with respect to real

property located at 7741 Auburn Road, Concord Township, Ohio, 7472 Presley Avenue, Mentor,

Ohio 7474 Presley Avenue, Mentor, Ohio and 7482 Center Street, Unit #5, Mentor, Ohio (the

“Real Property”).

         Chicago Title does not oppose the entry of an order in this Court granting relief from stay

and abandonment with respect to the Real Property. Chicago Title provides this Limited Response

for the purpose of stating that (1) it has a lien with respect to the Real Property or certain parcels

thereof, and (2) there are disputes with respect to the order of priority between Chicago Title and

Huntington as relates to the Real Property. The priority issues arise from the execution of

Huntington’s mortgage documents, and may impact any determination as to the order of priority

of the respective liens. There should be no finding or determination, as part of a stay relief and

abandonment order, as to the priority of Huntington’s mortgage liens as relates to other

secured/lien creditors, including Chicago Title.




{00182019-3}


17-17361-aih      Doc 273     FILED 10/26/18       ENTERED 10/26/18 17:26:20             Page 1 of 4
        Accordingly, Chicago Title consents to the entry of an order granting Huntington’s Motion,

but requests that there be no finding as to the priority of Huntington’s lien, as relates to other

creditors.

                                     Respectfully submitted,


KOEHLER FITZGERALD LLC                                SIKORA LAW LLC

/s/ Robert D. Barr                                    /s/ Michael J. Sikora III
Robert D. Barr (0067121)                              Michael J. Sikora III (0069512)
1111 Superior Avenue East, Suite 2500                 George H. Carr (0069372)
Cleveland, Ohio 44114                                 737 Bolivar Road, Suite 270
(216) 744-2739 (telephone)                            Cleveland, Ohio 44115
(216) 916-4369 (facsimile)                            (440) 266-7777 (telephone)
rbarr@koehlerlaw.com                                  (440) 266-7778 (facsimile)
Co-counsel for Chicago Title Insurance                msikora@sikoralaw.com
Company                                               gcarr@sikoralaw.com
                                                      Co-counsel for Chicago Title Insurance
                                                      Company




{00182019-3}                                    2


17-17361-aih     Doc 273     FILED 10/26/18         ENTERED 10/26/18 17:26:20        Page 2 of 4
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on October 26, 2018, a copy of the foregoing Limited
Response of Chicago Title Insurance Company to Motion of The Huntington National Bank for
Relief From Stay and Abandonment was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are
listed on the Court’s Electronic Mail Notice List:

        Kelly M. Neal and Timothy P. Palmer, on behalf of The Huntington National Bank, at
        timothy.palmer@bipc.com and kelly.neal@bipc.com

        Dennis J. Kaselak, on behalf of Diane M. Osborne, at dkaselak@peteribold.com

        Adam S. Baker, on behalf of Michael E. Osborne, Sr., at abakerlaw@sbcglobal.net

        Robert D. Barr, Attorney for Chicago Title Insurance Company, at rbarr@koehler.law

        Michael J. Sikora, III, Attorney for Chicago Title Insurance Company, at
        msikora@sikoralaw.com

        Michael S. Tucker, Attorney for Citizens Bank, N.A., at mtucker@ulmer.com

        Christopher J. Klym, Attorney for Ohio Department of Taxation, at bk@hhkwlaw.com

        Matthew H. Matheney, Attorney for First National Bank of Pennsylvania, at
        mmatheney@bdblaw.com

        Timothy P. Palmer, Attorney for The Huntington National Bank, at
        timothy.palmer@bipc.com

        John J. Rutter, Attorney for Mentor Lumber & Supply Co., at jrutter@ralaw.com

        Frederic P. Schwieg, Attorney for Richard M. Osborne, at fschwieg@schwieglaw.com

        Jeffrey C. Toole, Attorney for Zachary B. Burkons, at toole@buckleyking.com

        Maria D. Giannirakis ust06, United States Trustee, at maria.d.giannirakis@usdoj.gov

        Scott R. Belhorn ust35, United States Trustee, at Scott.R.Belhorn@usdoj.gov

        Gregory P. Amend, Attorney for First National Bank of Pennsylvania, at
        gamend@bdblaw.com




{00182019-3}                                    3


17-17361-aih     Doc 273     FILED 10/26/18         ENTERED 10/26/18 17:26:20         Page 3 of 4
        Nathaniel R. Sinn, Attorney for First National Bank of Pennsylvania, at
        nsinn@bdblaw.com

        Alison L. Archer, Attorney for Lakeland Community College, at
        alison.archer@ohioattorneygeneral.com

        David T. Brady, Attorney for Tax Ease Ohio, LLC, at DBrady@Sandhu-Law.com

        Andrew M. Tomko, Attorney for Tax Ease Ohio, LLC, at atomko@sandhu-law.com



                                             /s/ Robert D. Barr
                                             Robert D. Barr
                                             Co-Counsel for Chicago Title Insurance Company




{00182019-3}                                    4


17-17361-aih     Doc 273     FILED 10/26/18         ENTERED 10/26/18 17:26:20     Page 4 of 4
